        Case 4:82-cv-00866-DPM Document 5700 Filed 09/24/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                        PLAINTIFF

V.                                   NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                          DEFENDANTS

EMILY McCLENDON, ET AL.                                                       INTERVENORS


       PCSSD’S RESPONSE TO INTERVENORS’ COMMENTARY ABOUT THE
                 AUGUST 31, 2020 FACILITIES STATUS REPORT

       Pulaski County Special School District for a brief response to Intervenors’s commentary

(Doc. 5699) about PCSSD’s August 31, 2020 facilities report (Doc. 5690) submits the following.

                              Financial Expenditures on Facilities

       PCSSD reported a comparison of facility construction projects since the implementation

of Plan 2000. (Doc. 5690, p. 28). Intervenors’ commentary on this chart is notable chiefly for

what it does not dispute. There is no complaint about the methodology used to make the facilities

spending chart, the accuracy of the citations to the docket from which all of these figures were

drawn, or the veracity of the numbers reported. Instead, Intervenors seem to argue about

relevancy, or the weight that these figures should be given.

       However, the very idea that dollars spent per student would be a relevant metric for the

Court’s consideration was Intervenors’ idea in the first place. In Intervenors’ Hearing Brief

Regarding PCSSD filed on January 11, 2010, Intervenors filed “proposed findings of fact” for

Judge Miller’s consideration. (Doc. 4306). Therein, Intervenors urged Judge Miller to make

findings such as “[t]he Maumelle Middle School facility cost was $16,717,259; its equipment

                                                 1
        Case 4:82-cv-00866-DPM Document 5700 Filed 09/24/20 Page 2 of 4




cost $1,703,772; and the cost for each student for whom the school has capacity, $21,929.79.”

(Doc. 4306, p. 35). In his 2011 opinion following the bench trial, Judge Miller adopted

Intervenors’ proposed findings of fact. See e.g., (Doc. 4507, p. 75) (“The facility itself cost

$16,717,259, and its equipment cost $1,703,772. Id. This resulted in a cost per student of

$21,929.79”). As the source for these factual findings Judge Miller cited “Joshua Ex. 6-5.” (Doc.

4507, p. 75).

       This sobering truth places Intervenors’ criticism of the dollars spent per student numbers

in a different light. Prior to Intervenors’ 2010 “proposed findings of fact” and Judge Miller’s

adoption of same, undersigned counsel is aware of no history in this case where a party urged the

Court to look to the dollars spent per student metric or where a Court so directed its attention.

This metric became relevant because Intervenors argued it into existence. To now cry foul is yet

another attempt to move the goal post after it should be concluded that PCSSD has finally

entered the end zone after 37 years. As this Court recently observed elsewhere, a litigant

“cannot have it both ways” — he “cannot rely on the [thing] when it works to [his] advantage

and ignore it when it works to [his] disadvantage.” Dorado v. St. Vincent Cmty. Health Servs.,

Inc., No. 4:19-CV-573-DPM, 2020 WL 4929284, at *1 (E.D. Ark. Aug. 21, 2020) (quoting Am.

Ins. Co. v. Cazort, 316 Ark. 314, 322, 871 S.W.2d 575, 579 (1994). Or in the words of Mr.

Porter at closing arguments in referencing the Denzel Washington film Fences, one must take the

“crookeds with the straights.”




                                               2
        Case 4:82-cv-00866-DPM Document 5700 Filed 09/24/20 Page 3 of 4




                                        Inaccurate Labeling

       Intervenors repeatedly speak in terms of “predominantly black zones” and

“predominantly white areas”. (Doc. 5699, p. 2). However, the statistics that Intervenors

previously submitted to the Court do not support these conclusory labels. Intervenors reported

that the district’s high schools reflect the following:

                                                  Black       White
                         Sylvan Hills HS          44.8 %      44.4 %
                         Maumelle HS              44.4 %      45.6 %
                         Mills HS                 61.9 %      21.6 %
                         Robinson HS              39.8 %      49.3 %

(Doc. 5690) (citing Doc. 5643, pp. 10-11) (Brief filed by Intervenors). Moreover, Intervenors’

conclusion that PCSSD facilities spending benefits white students more than black students is

objectively false when comparing the above demographic numbers to the facilities cost per

student chart. (Doc. 5690, p. 28).

                                         Uninvited Briefing

       Intervenors’ submission reads more like a post-trial brief rather than a response to the

narrow issues that PCSSD covered in its facilities report. For example, Intervenors state:

“PCSSD does not discuss: the sequence or details of construction in the earlier period” and then

themselves proceed to engage in this discussion. (Doc. 5699, p. 2). PCSSD did not discuss that

topic, or the myriad others rehashed by Intervenors, because PCSSD received no indication that

the Court desired post-trial briefing. PCSSD could respond point-by-point here, however will

refrain from doing so unless the Court indicates that such a submission would be helpful.




                                                   3
Case 4:82-cv-00866-DPM Document 5700 Filed 09/24/20 Page 4 of 4




                            Devin R. Bates (2016184)
                            M. Samuel Jones III (76060)
                            Amanda G. Orcutt (2019102)
                            MITCHELL, WILLIAMS, SELIG,
                              GATES & WOODYARD, P.L.L.C.
                            425 West Capitol Avenue, Suite 1800
                            Little Rock, Arkansas 72201
                            Telephone: (501) 688-8800
                            Facsimile: (501) 688-8807
                            sjones@mwlaw.com
                            dbates@mwlaw.com

                            and

                            Jay Bequette
                            Cody Kees
                            Bequette Billingsley & Kees, P.A.
                            425 West Capitol Ave., Suite 3200
                            Little Rock, Arkansas 72201
                            Telephone: (501) 374-1107
                            Facsimile: (501) 374-5092
                            Mobile: (501 590-4500
                            jbequette@bbpalaw.com
                            ckees@bbpalaw.com

                            Attorneys for Pulaski County Special
                            School District




                               4
